DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on5/31/2022 has been entered.

 Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 5/31/2022. The claim amendments are entered. Presently, claims 1-20 remain pending. Claims 1, 8, and 15 have been amended.

Response to Arguments
Applicant's arguments filed on 5/31/2022 have been fully considered and are addressed below.

Applicant argues that the various claim limitations overcome the cited prior art references and thus contain allowable subject matter (Applicant’s reply pgs. 9-11). This argument is persuasive. As stated in a subsequent section below, the newly amended claim limitations are not explicitly taught by the previously cited prior art references. New prior art references are also considered and do not explicitly teach all the newly amended claim limitations. Thus, the prior art rejections are withdrawn.  

Applicant argues that the amended claim limitations can overcome the §101 rejections and cites Ex Parte Moritz (hereinafter Moritz) as an example that the claims should be §101 eligible since PTAB (i.e., the Board) found the claims in Moritz to be eligible, with Applicant also arguing that, per Moritz, there is no factual finding that the claim limitations are mental process (Applicant’s reply pgs. 10-11). Applicant then recites the amended claim 1 (Applicant’s reply pgs. 10-11). These arguments are not persuasive. 
Moritz dealt with a “multiplexed method to identify proteins”, wherein the Examiner found that certain limitations describing determining and identifying denote mental processes (Moritz pgs. 8-9). The Board agreed with the Examiner that such limitations denote mental processes under a broadest reasonable interpretation (BRI) (Moritz pg. 9). The Board also did not require any factual findings to reach this decision and thus, while the Examiner did not provide any factual findings regarding the mental processes, the Board still concluded that the Examiner was correct that these limitations denote mental processes (Mortiz pg. 9). Thus, contrary to Applicant’s arguments, factual findings are not required to assert that claim limitations are mental processes. Indeed, PTAB did not require any factual findings to reach the decision that the Examiner correctly considered the determining and identifying limitations as mental processes. In proceeding with the rest of the §101 analysis, the Board determined that the claims are patent eligible. Specifically, the Board found that the claims integrate the judicial exception into a practical application at Step 2A, prong 2, enabling the claims to be patent eligible at this step of the §101 analysis (Moritz pgs. 12-13). That is, the claims are mental processes, but these mental processes were integrated into a practical application such that the claims became patent eligible despite being mental processes. Here, the claims in the present case recite mental processes, but are not patent eligible because the elements they recite do not integrate them into a practical application for the reasons stated below. Then, in continuing with the §101 analysis, the claims were also found to not be significantly more than the judicial exception. Therefore, the claims are rejected under §101.
 
Applicant also argues that the claims recite hardware components and functionality and thus, are not mathematical formulae or tasks performed by pencil and paper (Applicant’s reply pg. 11). This argument is not persuasive. The claims are not construed as being mathematical formulae, but as mental processes. Furthermore, the inclusion of hardware components and functionality to perform mental processes does not integrate the mental processes into a practical application or amount to significantly more than the judicial exception because the use of generic computing tools to perform the mental process just amounts to a mental process that is performable on a generic computer and nothing significantly more. See MPEP 2106.04(a)(2)(III)(C). The fact that Applicant chooses to perform the mental process using hardware components and functionality does not negate the fact that the processes being performed are mental processes. 

Applicant then cites various directives from Alice, Mayo, 2019 PEG, various memos, the MPEP for how to perform the §101 analysis, followed by a summary of the claims, and argues that the recitation of claims are not mental processes, mathematical concepts, organizing human activities and also argues that the system as recited in the claims means that the claims are patent eligible under §101 because system is a category of eligible subject matter under §101 (Applicant’s reply pgs. 11-13). These arguments are not persuasive.
First, the §101 analysis already follows these various directives in order to reach the determination that the claims are ineligible under §101. Second, it is again noted that the claims are not rejected for being mathematical concepts or organizing human activities, but for being mental processes. Third, Applicant is confusing the §101 analysis by impermissibly seeking to mix the various steps of the analysis with one another. It is already noted that the claims recite a system and that systems fall under one of the four categories of statutory subject matter. There is no dispute regarding step 1 of the §101 analysis. The claims were already determined to be an eligible statutory category. Indeed, this is clearly stated in step 1 of the §101 analysis, wherein the claims are eligible under step 1. The claims then fail under the subsequent steps 2A, prongs 1 and 2 and 2B. Thus, Applicant’s arguments are not persuasive. 

Applicant then argues again that the claims do not amount to mental process or another abstract idea category (e.g., mathematical concepts or organizing human activity) and that the claims are patent eligible by again bringing up example 39 in the 2019 PEG guidance regarding the allowable claim describing a training of a neural network, as well as provides summaries of the §101 analysis related to MCRO and various memos providing guidance that the whole claim should be considered when determining §101 subject matter eligibility (Applicant’s reply pgs. 13-16). Applicant again reiterates arguments and case law and memos made in the last response regarding the §101 rejection, and again argues that a consideration was allegedly not given to the claim as a whole and that when considered as a whole, the claims allegedly provide an improvement to the technological field and amount to significantly more than the judicial exception (Applicant’s reply pgs. 13-16). These arguments are not persuasive. As was discussed previously in the Examiner’s response and again below, the claims when considered as a whole do not integrate into a practical application and do not amount to significantly more than the judicial exception and thus remain rejected under §101.

Again, it is noted that the claims are not rejected for being mathematical concepts or organizing human activities, but for being mental processes. Next, contrary to Applicant’s assertions, the claims are considered as a whole. But even when considered as a whole, the claims do not integrate into a practical application and do not amount to significantly more than the judicial exception. The claims as a whole recites a system that uses cognitive computing techniques (i.e., mental processes) to analyze and determine anomalous behavior and includes a hardware processing arrangement that comprises of periodic execution components, event reception components, signal generation components, and a threat detector to detect and determine anomalies using comparison of values against thresholds and fuzzy data. The system being varied in the other independent claim sets to also include a probability associated with fuzzy numbers in order to categorize threats. The hardware processing arrangements, which comprise the various components, are recited at a high level of generality such that they amount to a generic computer/computing tools that can be utilized to perform the mental process or gather data. The use of a generic computer/computing tools to perform the mental process computations does not represent a technological improvement, but rather just denotes the use of the generic computer/computing tools to perform the mental process with the data gathering being insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein the courts have recognized that receiving or transmitting data is considered an insignificant extra-solution activity that is well-understood, routine, and conventional (see MPEP 2106.05(d)). 
The various claims also recite applying thresholds, predicting threshold violations, determining outliers, determining anomalous behavior between peers, examining and assessing behavioral changes over time, comparing values against average values and thresholds, excluding data, and detecting and signaling that there are anomalies, as well as also using probabilities and fuzzy logic to determine abnormalities when it is determined that such probabilities are outside a fuzzy range for one actor at a particular time frame. These limitations denote mental processes because, under a broadest reasonable interpretation, they are processes that are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). The fact that Applicant choose to perform these computations via a generic computer/computing tools as denoted by the various hardware and components is simply the use of a generic computer/ computing tools to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)) and does not negate the point that the limitations recite mental processes. 
Furthermore, the use of concepts such as probabilities, threshold ranges and violations, and making comparisons of data, with regards to anomaly detection are concepts that are well-known to PHOSITA. Indeed, the use of concepts such as probabilities, threshold, making comparisons and assessments in correlation with intrusion detection was taught back in 1987 by Denning. Thus, these various concepts do not represent a technological improvement to overcome the judicial exception. In addition, the use of probabilities and fuzzy logic in correlation with anomaly detection is also known by PHOSITA. Likewise, fuzzy logic is a concept that has long been known to PHOSITA having been introduced in 1965 by Zadeh. As such, there is no technological improvement. 
The other limitations recite additional elements that do not integrate into a practical application and are not significantly more than the judicial exception as described below. 
Thus, the claims as a whole comprise mental processes with additional limitations that do not represent a technological improvement and do not amount to something significantly more than the judicial exception. Therefore, the claims are ineligible under §101. 

Lastly, Applicant again cites various case law and example 39 to argue that the claims are §101 eligible. Example 39 recites a method for training a neural network (NN) for facial detection purposes, wherein the training comprises collecting and transforming a data set, creating a first training data set, training the NN in a first stage using the first data set, creating a second training data set for a second stage of training, and then training the NN in a second stage using the second training data set. Note that the claim in example 39 clearly recites that the NN is being trained via two stages using two data sets. Accordingly, it is not practical for the human mind to train a NN, much less train in two different stages using two data sets. Thus, there is no abstract idea, namely mental process, involved in example 39, rendering it §101 eligible. Given this analysis, we now turn to the claims at issue in the present case.
Here, the claims recite a system that can use cognitive computing techniques (i.e., mental processes) and comprises of a hardware processing arrangement that comprises of periodic execution units and event reception components, as well as a signal generator, signal managers, and a threat detector, to detect and signal anomalies using probabilities and fuzzy computation. The claims do not recite a neural network or training of such a neural network. Rather, the preamble of claim 1 simply recites the use of “cognitive computing techniques” in a system, while the other independent claims 8 and 15 simply recite a system. All the claims recite a hardware processing arrangement. As previously stated, the system and hardware amounts to a generic computer/computing tools.
Accordingly, the claims at issue are distinguishable from example 39 since there is no neural network and no substantive details pertaining to the training of a neural network recited herein. Rather, the claims recite a generic system, a mental process, and various additional elements that do not integrate into a practical application and do not amount to significantly more than the judicial exception. As such, the claims at issue stand in stark contrast to example 39 and thus, unlike example 39, do not contain subject eligible matter. 
Applicant had again sought to bring in the case law to argue why the interpretation of the claims allegedly goes against the courts, but this argument is not persuasive or supported. As was previously shown and again shown below, the claims recite mental processes that are performable on a generic computer/computing tools, with elements that amount to additional elements and insignificant extra-solution activity. Moreover, the claims do no recite a technological improvement. Thus, there is no contravention of the courts or case law. Recitation of the case law cannot imbue §101 eligibility into the claims where none presently exist.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 1: reference label 112.
Fig. 2: reference labels 215, 216, 217, and 218. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because: the orientation view of the figure labels and reference labels in Figs. 1-7 are not in the same orientation view as the page numbers and replacement sheet labels. The orientation view for all the values must be the same (see MPEP §608.02(V) at 37 C.F.R. 1.84(p)(1)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: “the behavior of other actors” should be amended to: “[[the]] behavior of other actors”. Similarly, for claims 10 and 17. Appropriate corrections are required.

Claim 7 is objected to because of the following informalities: “wherein nodes can be actors or assets and edges define” should be amended to: “wherein the nodes can be actors or assets and the edges define”. Similarly, for claim 14. Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 1: event reception hardware components; periodic execution hardware components; signal generation hardware components comprising a threat detector; first signal manager; and second signal manager.  
Claims 2-7 are also interpreted under §112(f) by virtue of their dependency from claim 1.

Claim 8: event reception hardware components; periodic execution hardware components; and signal generation hardware components comprising a threat detector.  
Claims 9-14 are also interpreted under §112(f) by virtue of their dependency from claim 8.

Claim 15: event reception hardware components; periodic execution hardware components; and signal generation hardware components comprising a threat detector.  
Claims 16-20 are also interpreted under §112(f) by virtue of their dependency from claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph by reciting “event reception hardware components; periodic execution hardware components; signal generation hardware components comprising a threat detector; first signal manager; and second signal manager”. However, the PG-PUB of the application at specification paragraphs [0064], [0362], [0428], [0431]-[0434], and [0447] describe hardware generally, but does not explicitly describe that the event reception, periodic execution, signal generation comprising a threat detector are hardware components. Furthermore, the paragraphs also do not explicitly teach hardware regarding the first and second signal managers. It has been recognized by the courts that “merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness” (see MPEP 2181(IV)). Accordingly, claim 1 and its dependent claims 2-7 are rejected for lack of written description.
Independent claims 8 and 15 have similar limitations to claim 1. Therefore, independent claims 8 and 15 and their respective dependent claims 9-14 and 16-20 are also similarly rejected. 

Independent claims 1, 8, and 15 also recite “a first set”, “a second set”, and a “third set”. While the specification teaches event reception, it does not explicitly teach that the event reception is a first set of event reception as recited in claims. Similarly, while the specification teaches periodic execution, it does not explicitly teach that the periodic execution is a second set of periodic execution as recited in claims. Lastly, while the specification teaches signal generation, it does not explicitly teach that the signal generation is a third set of signal generation as recited in claims. Accordingly, the independent claims and their dependent claims, i.e., claims 1-20, are rejected for lack of written description.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “the strength” on lines 4-5. There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation “the strength” on lines 4-5. There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation “the series of periodic execution units” and “the plurality of event reception components” on lines 2-3. There is insufficient antecedent bases for these limitations in the claim.

Claim limitations “event reception hardware components; periodic execution hardware components; signal generation hardware components comprising a threat detector; first signal manager; and second signal manager” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The PG-PUB of the application at specification paragraphs [0064], [0362], [0428], [0431]-[0434], and [0447] describe hardware generally, but does not explicitly describe that the event reception, periodic execution, signal generation comprising a threat detector, and first and second signal managers are hardware components. It has been recognized by the courts that “merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness” (see MPEP 2181(IV)).
Therefore, claim 1 and its dependent claims 2-7 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Independent claims 8 and 15 have similar limitations to claim 1. Therefore, independent claims 8 and 15 and their respective dependent claims 9-14 and 16-20 are also similarly rejected. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 for all claims
	Under the first part of the analysis, claims 1-20 recite a system. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prongs 1 and 2 and then Step 2B. 

Claim 1
Step 2A, prong 1: the following limitations recite mental processes:
Lines 1-2: “defuzzification of multiple qualitative signals into human-centric threat notifications”. 
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil defuzzify multiple qualitative signals into human-centric threat notifications.
Lines 7-8: “apply thresholds, predict threshold violations, and determine outliers”.
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil and paper apply thresholds, predict threshold violations, and determine outliers.
Lines 9-11: “determining anomalous behavior between actors considered peers, examining changes in actor behavior over time, and assessing actor changes in behavior over time outliers”.
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil and paper determine anomalous behavior, examine changes in actor behavior over time, and assess actor behavior changes over time.
Lines 16-18: “compares action values for each actor and average action values for each actor against threshold values to derive a normal behavior baseline and compares one action value against one threshold to determine a compatibility index”.
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil and paper compare action values with average action values to derive a normal baseline and compare action value against a threshold to determine a compatibility index.
Line 22: “exclude data based on data content properties”.
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil and paper exclude data based on data content properties.
Lines 33-35: “detects and signals anomalies when one determined compatibility index is outside a normal fuzzy number range for one actor for one specific time period”.
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil and paper detect and signal that there are anomalies when one determines that the compatibility index is outside of range during a specific time period.
Thus, the limitations denote mental processes because they involve observations, evaluations, judgments, or opinions that are conceivably performed in the human mind or with the aid of pencil and paper.
Step 2A, prong 2: the following limitations recite additional elements:
“A system for … using cognitive computing techniques, comprising (the limitation recites additional elements related to mere instructions for applying the judicial exception, i.e., the steps of defuzzification of qualitative signals into threat notifications, via cognitive computing techniques on a generic system (see MPEP 2106.05(f)). Furthermore, the use of generic system to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)). The generic system also denoting a generic field of use (see MPEP 2106.05(h)).): 
a hardware processing arrangement comprising (the limitation recites an additional element related to a field of use via hardware processing arrangement (see MPEP 2106.05(h)).): 
a first set of event reception hardware components configured to receive and process event data provided in fields comprising time, field name, and value (the limitation recites an additional element related to mere instructions for applying the judicial exception, i.e., receiving and processing event data, via generic computing tools, i.e., event reception hardware components (see MPEP 2106.05(f)), as well as a field of use via application to the event reception hardware components (see MPEP 2106.05(h)). The limitation also recites an insignificant extra-solution activity related to mere data gathering via receiving and processing event data (see MPEP 2106.05(g).),   
wherein the first set of event reception hardware components (the limitation recites an additional element related to a field of use via event reception hardware components (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the event reception hardware components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)…;
a second set of periodic execution hardware components (the limitation recites an additional element related to a field of use via periodic execution hardware components (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the periodic execution hardware components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)…; and
a third set of signal generation hardware components comprising a threat detector configured to receive relevant actor data as action values for each actor from the first set of event reception hardware components and the second set of periodic execution hardware components (the limitation recites an additional element related to mere instructions for applying the judicial exception, i.e., receiving relevant actor data, via generic computing tools, i.e., signal generation hardware components, event reception hardware components, and periodic execution hardware components (see MPEP 2106.05(f)), as well as a field of use via application to the signal generation hardware components, event reception hardware components, and periodic execution hardware components (see MPEP 2106.05(h)). The limitation also recites an insignificant extra-solution activity related to mere data gathering via receiving relevant actor data (see MPEP 2106.05(g).); 
wherein the threat detector (the limitation recites an additional element related to a field of use via the threat detector (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the threat detector to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)…;
wherein the first set of event reception hardware components comprises a first signal manager and the second set of periodic execution hardware components comprises a second signal manager, wherein the first signal manager and the second signal manager (the limitation recites an additional element related to a field of use via the event reception hardware components, first and second signal managers, and periodic execution hardware components (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the first and second signal managers to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)…;
 wherein the threat detector (the limitation recites an additional element related to a field of use via the threat detector (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the threat detector to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)….”
Thus, the limitations taken together do not integrate the judicial exception into a practical application. 
Step 2B: 
“A system for … using cognitive computing techniques, comprising (the limitation recites additional elements related to mere instructions for applying the judicial exception, i.e., the steps of defuzzification of qualitative signals into threat notifications, via cognitive computing techniques on a generic system (see MPEP 2106.05(f)), wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). That is, the use of generic system to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)). 
Furthermore, specifying that the claim limitation be applied to the system is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).): 
a hardware processing arrangement comprising (the limitation denotes a field of use via a hardware processing arrangement (see MPEP 2106.05(h)). Furthermore, specifying that the claim limitation be applied to the hardware processing arrangement is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).): 
a first set of event reception hardware components configured to receive and process event data provided in fields comprising time, field name, and value (the limitation recites an additional element related to mere instructions for applying the judicial exception, i.e., receiving and processing event data, via generic computing tools, i.e., event reception hardware components (see MPEP 2106.05(f)), wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)).
Furthermore, specifying that the claim limitation be applied via application to the event reception hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
Additionally, the limitations reciting receiving and processing event data denote mere data gathering indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein the courts have held that “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)).),   
wherein the first set of event reception hardware components (the limitation recites an additional element related to a field of use via event reception hardware components (see MPEP 2106.05(h)). Wherein the utilization of the event reception hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the event reception hardware components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).))…;
a second set of periodic execution hardware components (the limitation recites an additional element related to a field of use via periodic execution hardware components (see MPEP 2106.05(h)). Wherein the utilization of the periodic execution hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the periodic execution hardware components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)…; and
a third set of signal generation hardware components comprising a threat detector configured to receive relevant actor data as action values for each actor from the first set of event reception hardware components and the second set of periodic execution hardware components (the limitation recites an additional element related to mere instructions for applying the judicial exception, i.e., receiving relevant actor data, via generic computing tools, i.e., signal generation hardware components, event reception hardware components, and periodic execution hardware components (see MPEP 2106.05(f)), wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)).
Furthermore, specifying that the claim limitation be applied via application to the signal generation hardware components, event reception hardware components, and periodic execution hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
Additionally, the limitations reciting receiving relevant actor data denote mere data gathering indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein the courts have held that “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)).); 
wherein the threat detector (the limitation recites an additional element related to a field of use via the threat detector (see MPEP 2106.05(h)). Wherein the utilization of the threat detector is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the threat detector to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)…;
wherein the first set of event reception hardware components comprises a first signal manager and the second set of periodic execution hardware components comprises a second signal manager, wherein the first signal manager and the second signal manager (the limitation recites an additional element related to a field of use via the event reception hardware components, first and second signal managers, and periodic execution hardware components (see MPEP 2106.05(h)). Wherein the utilization of the event reception hardware components, first and second signal managers, and periodic execution hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the first and second signal managers to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)…;
 wherein the threat detector (the limitation recites an additional element related to a field of use via the threat detector (see MPEP 2106.05(h)). Wherein the utilization of the threat detector is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the threat detector to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)….”
As such, the claim limitations taken together do not amount to significantly more than the judicial exception. 

Claim 2
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes.
Step 2A, prong 2: the following limitation recite additional elements: 
“The system of claim 1, wherein an anomaly has properties including severity and degree of inconsistency from normal behavior represented by mathematical distance, wherein severity is a class of anomaly assigned by an analytical component that detected and measured the anomaly.”
The limitation describing properties of the anomaly and severity class assignment recites an additional element denoting a field of use (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application. 
Step 2B: the limitation recited above describing the properties of the anomaly and severity class assignment denote a field of use (see MPEP 2106.05(h)). Wherein the courts have held that describing a technological environment for the abstract idea is merely limiting the abstract idea to a technological environment indicative of a field use and as such, does not amount to significantly more than the judicial exception (see e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to electric power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)). 
Thus, the limitation does not amount to significantly more than the judicial exception. 

Claim 3
Step 2A, prong 1: the following limitations recite mental processes: “detects and signals hazards”. 
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil detect and signal hazards. 
Step 2A, prong 2: the following limitation recite additional elements: 
“The system of claim 1, wherein the system (the limitation recites additional elements related to mere instructions for applying the judicial exception on a generic system (see MPEP 2106.05(f)). Furthermore, the use of generic system to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)). The generic system also denoting a generic field of use (see MPEP 2106.05(h)).) …,
wherein a hazard is an unperfected threat associated with an actor without regard to any related assets or the behavior of other actors (the limitation describing a hazard composition recites an additional element denoting a field of use (see MPEP 2106.05(h)).).”
Thus, the limitations taken together do not integrate the judicial exception into a practical application.
Step 2B: 
“The system of claim 1, wherein the system (the limitation recites additional elements related to mere instructions for applying the judicial exception on a generic system (see MPEP 2106.05(f)). Wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). Furthermore, the use of generic computing environment to perform the mental process amounts to a mental process that can be performed on a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).
In addition, reciting the utilization of these generic system denotes an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).) …,
wherein a hazard is an unperfected threat associated with an actor without regard to any related assets or the behavior of other actors (the limitation describing a hazard composition recites an additional element denoting a field of use (see MPEP 2106.05(h)). Wherein the courts have held that describing a technological environment for the abstract idea is merely limiting the abstract idea to a technological environment indicative of a field use and as such, does not amount to significantly more than the judicial exception (see e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to electric power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)).).”
Thus, the limitations taken together do not amount to significantly more than the judicial exception. 

Claim 4
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes.
Step 2A, prong 2: the following limitation recite additional elements: 
“The system of claim 3, wherein a hazard represents risk to an enterprise based on cumulative multi-dimensional behaviors comprising anomalous states generated from thresholds, orders of operation, peer-to-peer similarity, and actor behavior change over time.”
The limitation describing representation of a hazard recites an additional element denoting a field of use (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application. 
Step 2B: the limitation recited above describing representation of a hazard denote a field of use (see MPEP 2106.05(h)). Wherein the courts have held that describing a technological environment for the abstract idea is merely limiting the abstract idea to a technological environment indicative of a field use and as such, does not amount to significantly more than the judicial exception (see e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to electric power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)). 
Thus, the limitation does not amount to significantly more than the judicial exception. 

Claim 5
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes.
Step 2A, prong 2: the following limitation recite additional elements: 
“The system of claim 4, wherein a hazard has two properties comprising severity and weighted risk.”
The limitation describing hazard properties recites an additional element denoting a field of use (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application. 
Step 2B: the limitation recited above describing hazard properties denote a field of use (see MPEP 2106.05(h)). Wherein the courts have held that describing a technological environment for the abstract idea is merely limiting the abstract idea to a technological environment indicative of a field use and as such, does not amount to significantly more than the judicial exception (see e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to electric power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)). 
Thus, the limitation does not amount to significantly more than the judicial exception. 

Claim 6
Step 2A, prong 1: the following limitations recite mental processes: “detects and signals threats”. 
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil detect and signal hazards. 
Step 2A, prong 2: the following limitation recite additional elements: 
“The system of claim 3, wherein the system (the limitation recites additional elements related to mere instructions for applying the judicial exception on a generic system (see MPEP 2106.05(f)). Furthermore, the use of generic system to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)). The generic system also denoting a generic field of use (see MPEP 2106.05(h)).)…, 
wherein a threat is a perfected threat that ties together actors with behaviors of other actors and assets used by all actors in a hazard collection (the limitation describing a threat composition recites an additional element denoting a field of use (see MPEP 2106.05(h)).).”
Thus, the limitations taken together do not integrate the judicial exception into a practical application.
Step 2B: 
“The system of claim 3, wherein the system (the limitation recites additional elements related to mere instructions for applying the judicial exception on a generic system (see MPEP 2106.05(f)). Wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). Furthermore, the use of generic computing environment to perform the mental process amounts to a mental process that can be performed on a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).
In addition, reciting the utilization of these generic system denotes an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).)…, 
wherein a threat is a perfected threat that ties together actors with behaviors of other actors and assets used by all actors in a hazard collection (the limitation describing a threat composition recites an additional element denoting a field of use (see MPEP 2106.05(h)). Wherein the courts have held that describing a technological environment for the abstract idea is merely limiting the abstract idea to a technological environment indicative of a field use and as such, does not amount to significantly more than the judicial exception (see e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to electric power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)).).”
Thus, the limitations taken together do not amount to significantly more than the judicial exception

Claim 7
Step 2A, prong 1: the following limitations recite mental processes: “threats are connected in a heterogeneous graph comprising nodes and edges”. 
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil connect threats in a heterogeneous graph comprising nodes and edges. 
Step 2A, prong 2: the following limitation recite additional elements: 
“The system of claim 5 (the limitation recites an additional element related to a field of use via the generic system (see MPEP 2106.05(h)).), wherein: 
threats develop a sequence of operations over a dynamic time-frame (the limitation describing a threat development recites an additional element denoting a field of use (see MPEP 2106.05(h)).); and 
…, wherein nodes can be actors or assets and edges define the dynamic time-frame as well as the strength of their connection as a function of risk (the limitation describing composition of nodes and edges recites an additional element denoting a field of use (see MPEP 2106.05(h)).).”
Thus, the limitations taken together do not integrate the judicial exception into a practical application.
Step 2B:
“The system of claim 5 (the limitation recites an additional element related to a field of use via the generic system (see MPEP 2106.05(h)). Wherein utilizing the generic system denotes an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).), wherein: 
threats develop a sequence of operations over a dynamic time-frame (the limitation describing a threat development recites an additional element denoting a field of use (see MPEP 2106.05(h)). Wherein the courts have held that describing a technological environment for the abstract idea is merely limiting the abstract idea to a technological environment indicative of a field use and as such, does not amount to significantly more than the judicial exception (see e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to electric power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)).); and 
…, wherein nodes can be actors or assets and edges define the dynamic time-frame as well as the strength of their connection as a function of risk (the limitation describing composition of nodes and edges recites an additional element denoting a field of use (see MPEP 2106.05(h)). Wherein the courts have held that describing a technological environment for the abstract idea is merely limiting the abstract idea to a technological environment indicative of a field use and as such, does not amount to significantly more than the judicial exception (see e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to electric power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)).).”
Thus, the limitations taken together do not amount to significantly more than the judicial exception.

Claim 8
Step 2A, prong 1: the following limitations recite mental processes:
Lines 16-17: “apply thresholds, predict threshold violations, and determine outliers”. 
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil and paper apply thresholds, predict threshold violations, and determine outliers.
Lines 18-20: “determining anomalous behavior between actors considered peers, examining changes in actor behavior over time, and assessing actor changes in behavior over time”. 
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil and paper determine anomalous behavior, examine changes in actor behavior over time, and assess actor behavior changes over time.
Lines 25-27: “compares action values for each actor and average action values for each actor against threshold values to derive a normal behavior baseline and compares one action value against one threshold to determine a compatibility index”.
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil and paper compare action values with average action values to derive a normal baseline and compare action value against a threshold to determine a compatibility index.
Lines 32-34: “detects and signals anomalies when one determined probability is outside a normal fuzzy number range for one actor for one specific time period”.
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil and paper detect and signal that there are anomalies when one determines that the compatibility index is outside of range during a specific time period.
Thus, the limitations denote mental processes because they involve observations, evaluations, judgments, or opinions that are conceivably performed in the human mind or with the aid of pencil and paper.
Step 2A, prong 2: the following limitation recite additional elements: 
	“A system (the limitation recites an additional element related to a field of use via a generic system (see MPEP 2106.05(h)).), comprising: 
a hardware processing arrangement comprising (the limitation recites an additional element related to a field of use via hardware processing arrangement (see MPEP 2106.05(h)).):
a first set of event reception hardware components configured to receive and process event data provided in fields comprising time, field name, and value (the limitation recites an additional element related to mere instructions for applying the judicial exception, i.e., receiving and processing event data, via generic computing tools, i.e., event reception hardware components (see MPEP 2106.05(f)), as well as a field of use via application to the event reception hardware components (see MPEP 2106.05(h)). The limitation also recites an insignificant extra-solution activity related to mere data gathering via receiving and processing event data (see MPEP 2106.05(g).), 
wherein the first set of event reception hardware components (the limitation recites an additional element related to a field of use via event reception hardware components (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the event reception hardware components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).).…;
a second set of periodic execution hardware components (the limitation recites an additional element related to a field of use via periodic execution hardware components (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the periodic execution hardware components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).…; and
a third set of signal generation hardware components comprising a threat detector configured to receive relevant actor data as action values for each actor from the first set of event reception hardware components and the second set of periodic execution hardware components (the limitation recites an additional element related to mere instructions for applying the judicial exception, i.e., receiving relevant actor data, via generic computing tools, i.e., signal generation hardware components, event reception hardware components, and periodic execution hardware components (see MPEP 2106.05(f)), as well as a field of use via application to the signal generation hardware components, event reception hardware components, and periodic execution hardware components (see MPEP 2106.05(h)). The limitation also recites an insignificant extra-solution activity related to mere data gathering via receiving relevant actor data (see MPEP 2106.05(g).);
wherein the threat detector (the limitation recites an additional element related to a field of use via the threat detector (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the threat detector to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)…;
wherein the threat detector (the limitation recites an additional element related to a field of use via the threat detector (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the threat detector to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)….”
Thus, the limitations taken together do not integrate the judicial exception into a practical application.
Step 2B: 
	“A system (the limitation recites an additional element related to a field of use via a generic system (see MPEP 2106.05(h)). Wherein specifying that the claim limitation be applied to the system is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).), comprising: 
a hardware processing arrangement comprising (the limitation recites an additional element related to a field of use via hardware processing arrangement (see MPEP 2106.05(h)). Wherein specifying that the claim limitation be applied to the hardware processing arrangement is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).):
a first set of event reception hardware components configured to receive and process event data provided in fields comprising time, field name, and value (the limitation recites an additional element related to mere instructions for applying the judicial exception, i.e., receiving and processing event data, via generic computing tools, i.e., event reception hardware components (see MPEP 2106.05(f)), wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)).
Furthermore, specifying that the claim limitation be applied via application to the event reception hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
Additionally, the limitations reciting receiving and processing event data denote mere data gathering indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein the courts have held that “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)).), 
wherein the first set of event reception hardware components (the limitation recites an additional element related to a field of use via event reception hardware components (see MPEP 2106.05(h)). Wherein the utilization of the event reception hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the event reception hardware components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).).…;
a second set of periodic execution hardware components (the limitation recites an additional element related to a field of use via periodic execution hardware components (see MPEP 2106.05(h)). Wherein the utilization of the periodic execution hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the periodic execution hardware components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)…; and
a third set of signal generation hardware components comprising a threat detector configured to receive relevant actor data as action values for each actor from the first set of event reception hardware components and the second set of periodic execution hardware components (the limitation recites an additional element related to mere instructions for applying the judicial exception, i.e., receiving relevant actor data, via generic computing tools, i.e., signal generation hardware components, event reception hardware components, and periodic execution hardware components (see MPEP 2106.05(f)), wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)).
Furthermore, specifying that the claim limitation be applied via application to the signal generation hardware components, event reception hardware components, and periodic execution hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
Additionally, the limitations reciting receiving relevant actor data denote mere data gathering indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein the courts have held that “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)).);
wherein the threat detector (the limitation recites an additional element related to a field of use via the threat detector (see MPEP 2106.05(h)). Wherein the utilization of the threat detector is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the threat detector to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)…;
wherein the threat detector (the limitation recites an additional element related to a field of use via the threat detector (see MPEP 2106.05(h)). Wherein the utilization of the threat detector is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the threat detector to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)….”
Thus, the limitations taken together do not amount to significantly more than the judicial exception.

Claim 9: is substantially similar to claim 2 and thus rejected for the similar reasons as claim 2.

Claim 10: is substantially similar to claim 3 and thus rejected for the similar reasons as claim 3.

Claim 11: is substantially similar to claim 4 and thus rejected for the similar reasons as claim 4.

Claim 12: is substantially similar to claim 5 and thus rejected for the similar reasons as claim 5.

Claim 13: is substantially similar to claim 6 and thus rejected for the similar reasons as claim 6.

Claim 14: is substantially similar to claim 7 and thus rejected for the similar reasons as claim 7.

Claim 15
Step 2A, prong 1: the following limitations recite mental processes:
Lines 18-19: “apply thresholds, predict threshold violations, and determine outliers”.
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil and paper apply thresholds, predict threshold violations, and determine outliers.
Lines 20-22: “determining anomalous behavior between actors considered peers, examining changes in actor behavior over time, and assessing actor changes in behavior over time”.
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil and paper determine anomalous behavior, examine changes in actor behavior over time, and assess actor behavior changes over time.
Lines 27-34: “compares action values for an actor and average action values for the actor against threshold values to derive a normal behavior baseline for the actor and compares one action value against one threshold to determine a compatibility index for the actor and detects and signals anomalies when one determined probability is outside a normal fuzzy number range for the actor for one specific time period”.
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil and paper compare action values with average action values to derive a normal baseline and compare action value against a threshold to determine a compatibility index. Additionally, one can mentally or with the aid of pencil and paper detect and signal that there are anomalies when one determines that the compatibility index is outside of range during a specific time period.
Step 2A, prong 2: the following limitations recite additional elements:
“A system (the limitation recites an additional element related to a field of use via a generic system (see MPEP 2106.05(h)).), comprising: 
a hardware processing arrangement comprising (the limitation recites an additional element related to a field of use via hardware processing arrangement (see MPEP 2106.05(h)).):
a first set of event reception hardware components configured to receive and process event data provided in fields comprising time, field name, and value (the limitation recites an additional element related to mere instructions for applying the judicial exception, i.e., receiving and processing event data, via generic computing tools, i.e., event reception hardware components (see MPEP 2106.05(f)), as well as a field of use via application to the event reception hardware components (see MPEP 2106.05(h)). The limitation also recites an insignificant extra-solution activity related to mere data gathering via receiving and processing event data (see MPEP 2106.05(g).), 
wherein the first set of event reception hardware components (the limitation recites an additional element related to a field of use via event reception hardware components (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the event reception hardware components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)…;
a second set of periodic execution hardware components (the limitation recites an additional element related to a field of use via periodic execution hardware components (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the periodic execution hardware components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C))…; and
 a third set of signal generation hardware components comprising a threat detector configured to receive relevant actor data as action values for each actor from the first set of event reception hardware components and the second set of periodic execution hardware components (the limitation recites an additional element related to mere instructions for applying the judicial exception, i.e., receiving relevant actor data, via generic computing tools, i.e., signal generation hardware components, event reception hardware components, and periodic execution hardware components (see MPEP 2106.05(f)), as well as a field of use via application to the signal generation hardware components, event reception hardware components, and periodic execution hardware components (see MPEP 2106.05(h)). The limitation also recites an insignificant extra-solution activity related to mere data gathering via receiving relevant actor data (see MPEP 2106.05(g).); 
wherein the threat detector (the limitation recites an additional element related to a field of use via the threat detector (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the threat detector to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)….”
Thus, the limitations taken together do not integrate the judicial exception into a practical application.
Step 2B: 
“A system (the limitation recites an additional element related to a field of use via a generic system (see MPEP 2106.05(h)). Wherein specifying that the claim limitation be applied to the system is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).), comprising: 
a hardware processing arrangement comprising (the limitation recites an additional element related to a field of use via hardware processing arrangement (see MPEP 2106.05(h)). Wherein specifying that the claim limitation be applied to the hardware processing arrangement is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).):
a first set of event reception hardware components configured to receive and process event data provided in fields comprising time, field name, and value (the limitation recites an additional element related to mere instructions for applying the judicial exception, i.e., receiving and processing event data, via generic computing tools, i.e., event reception hardware components (see MPEP 2106.05(f)), wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)).
Furthermore, specifying that the claim limitation be applied via application to the event reception hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
Additionally, the limitations reciting receiving and processing event data denote mere data gathering indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein the courts have held that “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)).), 
wherein the first set of event reception hardware components (the limitation recites an additional element related to a field of use via event reception hardware components (see MPEP 2106.05(h)). Wherein the utilization of the event reception hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the event reception hardware components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).))…;
a second set of periodic execution hardware components (the limitation recites an additional element related to a field of use via periodic execution hardware components (see MPEP 2106.05(h)). Wherein the utilization of the periodic execution hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the periodic execution hardware components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)…; and
 a third set of signal generation hardware components comprising a threat detector configured to receive relevant actor data as action values for each actor from the first set of event reception hardware components and the second set of periodic execution hardware components (the limitation recites an additional element related to mere instructions for applying the judicial exception, i.e., receiving relevant actor data, via generic computing tools, i.e., signal generation hardware components, event reception hardware components, and periodic execution hardware components (see MPEP 2106.05(f)), wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)).
Furthermore, specifying that the claim limitation be applied via application to the signal generation hardware components, event reception hardware components, and periodic execution hardware components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). 
Additionally, the limitations reciting receiving relevant actor data denote mere data gathering indicative of an insignificant extra-solution activity (see MPEP 2106.05(g)). Wherein the courts have held that “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)).); 
wherein the threat detector (the limitation recites an additional element related to a field of use via the threat detector (see MPEP 2106.05(h)). Wherein the utilization of the threat detector is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Furthermore, the use of generic computing tools such as the threat detector to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)).)….”
Thus, the limitations taken together do not amount to significantly more than the judicial exception.

Claim 16: is substantially similar to claim 2 and thus rejected for the similar reasons as claim 2.

Claim 17: is substantially similar to claim 3 and thus rejected for the similar reasons as claim 3.

Claim 18: is substantially similar to claim 4 and thus rejected for the similar reasons as claim 4.

Claim 19: is substantially similar to claim 5 and thus rejected for the similar reasons as claim 5.

Claim 20
Step 2A, prong 1: the following limitations recite mental processes: “detect and signal threats”. 
The limitation recites mental processes because, under a broadest reasonable interpretation (BRI), the limitation is based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Wherein one can mentally or with the aid of pencil detect and signal threats. 
Step 2A, prong 2:
“The system of claim 17, wherein the threat detector operates with the series of periodic execution units and the plurality of event reception components to (the limitation recites additional elements related to mere instructions for applying the judicial exception, i.e., the steps detect and signal threats, via on a generic system via the threat detector, the periodic execution units, and the event reception components (see MPEP 2106.05(f)). Furthermore, the use of the generic system via the threat detector, the periodic execution units, and the event reception components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)). The threat detector, the periodic execution units, and the event reception components also denoting a field of use (see MPEP 2106.05(h)).)…, 
wherein a threat is a perfected threat that ties together actors with behaviors of other actors and assets used by all actors in a hazard collection (the limitation describing a threat/ a perfected threat composition recites an additional element denoting a field of use (see MPEP 2106.05(h)).).”
Thus, the limitations taken together do not integrate the judicial exception into a practical application.
Step 2B: 
“The system of claim 17, wherein the threat detector operates with the series of periodic execution units and the plurality of event reception components to (the limitation recites additional elements related to mere instructions for applying the judicial exception, i.e., the steps detect and signal threats, via on a generic system via the threat detector, the periodic execution units, and the event reception components (see MPEP 2106.05(f)), wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)).. That is, the use of the generic system via the threat detector, the periodic execution units, and the event reception components to perform the mental process amounts to a mental process that can be performed in a generic computing environment (see MPEP 2106.04(a)(2)(III)(C)). 
The threat detector, the periodic execution units, and the event reception components denote a field of use (see MPEP 2106.05(h)). Furthermore, specifying that the claim limitation be applied to the system via the threat detector, the periodic execution units, and the event reception components is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).)…, 
wherein a threat is a perfected threat that ties together actors with behaviors of other actors and assets used by all actors in a hazard collection (the limitation describing a threat/ a perfected threat composition recites an additional element denoting a field of use (see MPEP 2106.05(h)). Wherein the courts have held that describing a technological environment for the abstract idea is merely limiting the abstract idea to a technological environment indicative of a field use and as such, does not amount to significantly more than the judicial exception (see e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to electric power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)).).”
Thus, the limitations taken together do not amount to significantly more than the judicial exception.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the cited prior art references do not explicitly teach all the claim limitations as recited in the amended independent claims. The claim amendments recite further details regarding the event reception, periodic execution, and threat detector and their operations. The claims amendments also recite the determination of a compatibility index and components such as signal generation that comprises a threat detector. In addition, the amendments for claim 1 also recite respective first and second signal managers associated with components such as event reception and periodic execution and that the first and second managers exclude data based on data content properties.

The following new prior art references are also considered:
Pallath et al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0102978): teaches a computer system comprising machines 1 and 2 that include sensors or are operably attached to sensors, wherein the sensors can measure various signal data set of the machines that can then be read and displayed at the machines. That is, the machines can act as first and second signal managers. Pallath also teaches that the computer system can filter out abnormal data from the dataset, i.e., exclude data based on data content properties related to normal vs. abnormal, to detect anomalies within a data set.
While Pallath teaches the signal managers and exclusion of the data, it does not explicitly teach that the event reception comprises the first signal manager and that the periodic execution comprises the second signal manager as recited in claim 1. In addition, while Pallath teaches an exclusion of data, it teaches that this is performed by the computing system, but it does not explicitly teach that the first and second signal managers themselves perform the exclusion of the data as recited in claim 1. Furthermore, Pallath does not explicitly teach that signal generation comprises a threat detector as recited in the various independent claims. 
Accordingly, the limitations of claim 1 and the other independent claims are distinguishable from Pallath. 

Dupont et al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0137367): teaches statistical models used for building baseline behaviors and assessing behaviors to detect between normal and abnormal activity patterns. Dupont also teaches a periodic pattern detection component for analyzing incoming stream of data events to find data event sequences that have periodic elements in order to continuously construct periodic patterns. Dupont also teaches pruning of data either manually or automatically, wherein such pruning can include removing irrelevant data or data prior to a given time/date or by volume, etc. That is, pruning of data based on various data properties. Dupont also teaches an anomaly detection component that continuously analyzes and monitors incoming stream of data including behavioral model data to detect anomalies. 
While Dupont teaches the statistical models, baseline behaviors, and periodic pattern detection component, it does not explicitly teach that this component determines anomalous behavior between actors considered peers, examines, and assesses changes in actor behavior over time as recited in the independent claims. That is, it does not explicitly teach that a periodic execution component itself determines anomalous behavior between actors considered peers, examines, and assesses changes in actor behavior over time as recited in the independent claims. 
Moreover, while Dupont teaches pruning of data, it does not explicitly teach that the first and second signal managers exclude data based on the data content properties, i.e., the signal managers performs such exclusion of data as recited in claim 1. Additionally, Dupont does not explicitly teach signal generation, first and second signal managers, and that the first and second signal managers are associated with an event reception and a period execution, respectively, as recited in claim 1. Furthermore, while Dupont teaches anomaly detection component, i.e., threat detector, it does not explicitly teach signal generation as previously stated and it does not explicitly teach that the signal generation comprises the threat detector. 
Accordingly, the limitations of claim 1 and the other independent claims are distinguishable from Dupont. 

Claims 1-20 would be allowable if rewritten to overcome the rejections under §101, §112(a), and §112(b) as set forth in this Office action. Additionally, claims 3 and 7 also needs to address the claim objections to be allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Muddu et al., (U.S. Pat. App. Pre-Grant Pub. No. 2017/0063898).
Aguayo Gonzalez et al., (U.S. Pat. App. Pre-Grant Pub. No. 2015/0317475).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SELENE A. HAEDI/Examiner, Art Unit 2128